 In the Matterof LOUISVILLE SANITARYWIPERCOMPANY, INC.andGERTRUDESTIVERS, EMPLOYEECase No. 9-R-1843.-Decided December 09, 1945Messrs. S. L. GreenbawinandMarvin Gold,of Louisville, Ky., forthe Company.Mr. J. D. Raines,of Louisville, Ky., for the Petitioner.Mr. Earl T. Gregory,of Chicago, Ill., andMrs. Lillian Yadon,ofLouisville, Ky., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Gertrude Stivers, Employee, hereincalled the Petitioner, alleging that a question affectingcommercehad arisen concerning the representation of employees of LouisvilleSanitaryWiper Company, Inc., Louisville, Kentucky, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Herbert J. Nester, TrialExaminer.The hearing was held at Louisville, Kentucky, on August1, 1945.The Company, the Petitioner, and Textile Workers Unionof America, C. I. 0., Local 370, herein called the Union, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Union moved to dismiss the peti-tion on the ground that the contract between it and the Company con-stitutes a bar to a present determination of representatives.TheTrial Examiner reserved ruling on this motion for the Board.Forthe reasons discussed in Section III,infra,the motion is denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:65 N. L. R. B., No. 21./-88 LOUISVILLE SANITARY WIPER COMPANY, INC.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY89Louisville Sanitary Wiper Company, Inc., a Kentucky corporationhaving its principal place of business in Louisville, Kentucky, man-ufactures and processes wiper cloths and rags.During the calendaryear 1944 the Company purchased raw materials valued in excess of$150,000, over 60 percent of which -was shipped from points outsidethe Commonwealth.During the same period the Company manu-factured finished products valued in excess of $200,000, over 50 per-cent of which was shipped to points outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, Local No. 370, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 24, 1945, the Petitioner requested recognition fromthe Company as the exclusive bargaining representative of its pro-duction employees.The Company refused to accord such recognitionuntil the petitioner had been certified by the Board in an appropriateunit.The Union contends that its contract with the Company exe-cuted on March 10, 1943, constitutes a bar to this proceeding.On March 10, 1941, after winning an election among the Com-pany's production employees conducted under the auspices of theDepartment of Industrial Relations, Commonwealth of Kentucky,the Union entered into a closed-shop contract with the Company cov-ering these employees.This contract was replaced by an identicalcontract dated March 10, 1943.With respect to its duration, theMarch 10, 1943, contract contained the following provision :ArticleX. This contract shall be in full force and effect untilthe 10th day of March 1944, and shall automatically renew itselfunless either party notifies the other in writing 30 days in advanceof the expiration date of their desire to negotiate changes ordiscontinue the contract.The Union contends that the contract is by its terms automaticallyrenewable from year to year, and that because neither contracting'The Petitioner is a "representative" under Section 2 (4) of the Act.Accordingly,despite the Union's contrary contention, the Petitioner may function as collective bargain-ing representative of the employees involved herein, if designated as such representativein the election hereinafter diiected 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDparty gave timely notice in 1944 or 1945 of a desire to negotiate changesin, or to discontinue the contract, and because the Petitioner failedto give notice of her representation claim before the effective date ofthe automatic renewal clause in 1945, the contract is now extended toMarch 10, 1946, and bars a current determination of representatives.The Petitioner, on the other hand, maintains that the contract pro-vides for only one automatic renewal, and that the contract termi-nated on March 10, 1945, the expiration date of such automatic re-newal period.We are unable to agree with the Union's position.An examinationof Article X of the contract makes it apparent that the contract isfor an initial term of 1 year subject to onlyoneautomatic renewal fora like period.We note, in this connection, that the parties by theirconduct, seemingly gave a similar construction to the contract ofMarch 10, 1941, which had an identical duration clause.Thus, whenthat contract reached the close of the first automatic renewal period,the parties replaced it with the instant contract which is identical inevery respect.We are therefore of the opinion, under all the cir-cumstances of the case, that the March 10, 1943, contract expired onMarch 10, 1945, and we find that no bar exists to a present determi-nation of representatives.A statement of a-Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Petitioner represents asubstantial number of employees in the unit hereinafter found appro-priate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in substantial agreement that all production em-ployees of the Company, excluding clerical employees, engineers, andsupervisors, constitute an appropriate unit.They are, however, indisagreement with respect to the inclusion of the maintenance man inthe unit, the Petitioner desiring to include and the Union to excludethis employee, while the Company takes no position in the matter.The maintenance man is a utility man and carpenter, employed bythe Company to do the minor repair work in the plant. Inasmuchas the parties agree that the unit be confined to production employees,and because the other maintenance employees of the Company are to2The Field Examiner reported that the Petitioner submitted a petition dated May 1945,containing 13 names of persons appearing on the Company's pay rollfor June 28, 1945,and that there were 26 employees in the unit sought by the Petitioner.The Union relies upon its 1943 agreement with the Company to establishits interest. LOUISVILLE SANITARY WIPER COMPANY, INC.91be excluded from the unit, we shall exclude this employee who doesmaintenance work, from the unit hereinafter found appropriate.We find in accordance with the agreement of the parties and ourforegoing determination, that all production employees, excludingthe maintenance man, engineers, clerical employees, supervisory-em-ployees, and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain represen-tives for the purposes of collective bargaining with Louisville Sani-tary Wiper Company, Inc., Louisville, Kentucky, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the NinthRegion,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of saidRules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above,, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because theywere in oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byGertrude Stivers, Employee, or by Amalgamated Clothing Workersof America, C. I. 0., Local 370, for the purposes of collective bargain-ing, or by neither.